             Case 2:19-cr-00117-JLR Document 135-1 Filed 07/08/21 Page 1 of 1




 1                                                             District Court Judge James L. Robart
                                                                              - - - FILED
 2                                                                            _ _ _ LODGED -     ENTERED
                                                                                           - - - RECEIVED
 3
                                                                              SG        JUL - 8 2021
 4
                            UNITED STATES DISTRICT COURT FOR THE CLER1<lJ.iTtl.fk:1-co
 5                            WESTERN DISTRICT OF WASHINGTOW WESTERNOISTRICTOFWASH~~~TON
                                                  AT SEAT1LE                                           DEPUTY
 6
 7     UNITED STATES OF AMERICA                                 NO. CR 19-117-JLR
 8
 9
                                v.                              (l'ROP~J SEALING ORDER                    ~
       SHAWNA REID,
10
11                              Defendant.
12
13          FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED THAT the
14 government's ex parte notice and the attached item for filing remain sealed for the
15 reasons described in the accompanying motion to seal until the termination of this case,
16 unless this Court orders otherwise.
17
                                l-1..
18 SO ORDERED t h i s £ day of July, 2021.
19
20
21
     United Stat s District Court Judge
22
23
24
25
26
27
     Sealing Order                                                   ASSISTANT ATTORNEY GENERAL
28   United States v. Reid, No. CR19-117JLR - l                         1301 NEW YORK AVENUE, NW
                                                                                SUITE 700
                                                                         WASHINGTON,D.C.2000S
                                                                             (202) 514-3594
